IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-82,715-03


                     EX PARTE ROY WAYNE JACKSON JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 12-12-13308-CR-(2) IN THE 221ST DISTRICT COURT
                         FROM MONTGOMERY COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of continuous sexual abuse of a child and aggravated sexual assault

of a child and sentenced to life sentences for each count, to run consecutively. The Ninth Court of

Appeals affirmed his conviction. Jackson v. State, Nos. 09-15-00071 & 09-15-00072 (Tex.

App.—Beaumont Mar. 23, 2016) (not designated for publication) Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Based on the trial court’s findings and this Court’s independent review of the entire record,

grounds one, two, and three are denied.

       Consideration of ground four is barred and it is dismissed as subsequent. TEX . CODE CRIM .
                        2

PROC. art. 11.07 § 4.

Filed: April 29, 2020
Do not publish